Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka 2017/0121524.
	Tanaka exemplifies (#7-12,14-16) three layered golf balls having a cover of 100 parts polyurethane (ie applicant’s base resin) and 5-40 parts of polyrotaxane. The polyrotaxane (paragraph 89) has applicant’s chemical structure. Tanaka does not describe the morphology of the blend.
	Typically, blends of two polymers result in a two phase morphology. The Encyclopedia of Polymer Science and Engineering can be cited to confirm this.

	Even if the examples’ dispersed phase couldn’t be considered “fine particles”, More intensive (or longer) mixing would have been obvious to achieve a more finely dispersed mixture.
	The instant inventors are the authors of the reference. If disputing this rejection, applicants must reveal the inherent morphology in the response. A response merely arguing that the reference fails to identify the morphology will not suffice.

	In regards to applicant’s dependent claims:
	ElastollanXNY88A (example 15) is applicant’s preferred base resin.
	The SH2400P polyrotaxane is based on PEG and adamantly blocking groups (paragraph 89).
	Tanaka’s intermediate layer (ie inner cover) is an ionomer blend of shore D 64 (table 1).


Claims 1-17 are rejected under 35 U.S.C. 103 as obvious over Tanaka 2017/0121524 in combination with WO2018/074404.
Hayashi 2019/0345294 is relied on as a translation of WO2018/074404.
	Tanaka applies as explained above.

	Hayashi (abstract) teaches crosslinking polyrotaxane into particles for excellent toughness. The polyrotaxane may be SH2400P (paragraph 141) crosslinked with a polyisocyanate. The crosslinked particles can be blended with polyurethane (examples 11-13). These crosslinked particles improve the properties of the polyurethane (see table 1). 
	It would have been obvious to employ a crosslinked particle of polyrotaxane as Tanaka’s polyrotaxane for the expected improvement in physical properties.

	In regards to applicant’s dependent claims:
	The crosslinked particles may be within applicant’s diameter range (paragraph 142,144).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7,9-11,13 and 15-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10702747. the patent also claims golf ball covers of a base resin and polyrotaxane particles. The instant claims are broader in the sense that the base resin need not be an ionomer. Both the ball’s inner cover and outer cover can be made of the ionomer + polyrotaxane (claim 16 of the patent).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.